Citation Nr: 1715526	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected partial paralysis of the fifth and sixth cervical nerves. 

2.   Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the fifth cranial nerve.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the eleventh cranial nerve.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected partial paralysis of the second cervical nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1949 to July 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In January 2016, the Board remanded this matter for further development.

In December 2015, a Board hearing was held by a Veterans Law Judge.  The transcript of that hearing is of record.  However, the Veterans Law Judge who conducted the hearing is no longer available to participate in this decision.  In a February 2017 Board letter, the Veteran was put on notice of this fact and provided an opportunity to request another Board hearing within 30 days.  As the Board has not received a response, the Board assumes the Veteran did not want a new Board hearing and will proceed with a new Veterans Law Judge assigned to the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's 5th and 6th cervical nerve disability is manifested by mild incomplete paralysis of the upper radicular group; but the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis of the upper radicular group.

2.  The Veteran's 5th cranial nerve disability is manifested by moderate incomplete paralysis; but the preponderance of the evidence shows that the disability is not productive of severe incomplete paralysis.

3.  The Veteran's 11th cranial nerve disability is manifested by moderate incomplete paralysis; but the preponderance of the evidence shows that the disability is not productive of severe incomplete paralysis.

4.  The Veteran's 2nd cervical nerve disability, shown through 7th cranial nerve symptomatology, is manifested by moderate incomplete paralysis; but the preponderance of the evidence shows that the disability is not productive of severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for partial paralysis of the 5th and 6th cervical nerves have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2016).

2.  The criteria for a disability rating in excess of 10 percent for partial paralysis of the 5th cranial nerve have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8205 (2016).

3.  The criteria for a disability rating in excess of 10 percent for partial paralysis of the 11th cranial nerve have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8207 (2016).

4.  The criteria for a disability rating in excess of 10 percent for partial paralysis of the 2nd cervical nerve have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.124, 4.124a, Diagnostic Code 8211 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There was substantial compliance with the Board's January 2016 remand directives, as VA treatment records and new VA examinations were obtained, and the Veteran was sent a letter requesting authorization to obtain private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

Service connection is established for partial paralysis of the 5th and 6th cervical nerves, rated 20 percent disabling, under Diagnostic Code 8510, partial paralysis of the 5th cranial nerve, rated 10 percent disabling, under Diagnostic Code 8205, partial paralysis of the 2nd cervical nerve, rated 10 percent disabling, under Diagnostic Code 8599-8207, and partial paralysis of the 11th cranial nerve, rated 10 percent disabling, under Diagnostic Code 8211.  See 38 C.F.R. § 4.124a (2016).  The Board notes that the Veteran is also service-connected for, among other things, neuralgia of the 7th cranial nerve, rated 10 percent disabling, and complex regional pain syndrome type II, rated 40 percent disabling, which are not on appeal.  

The Veteran maintains that his nerve disability is more severe than as reflected by the currently assigned ratings.  

Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals).  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).  Complete paralysis of the upper radicular group, which is rated as 70 and 60 percent disabling for the major and minor sides, respectively, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  For incomplete paralysis of major/minor sides, a disability rating of 20/20, 40/30, or 50/40 percent is assignable for mild, moderate, or severe symptoms, respectively.  

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the 5th cranial nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Code 8599-8207 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected 2nd cervical nerve, and that the disability has been rated by analogy to paralysis of the 7th (facial) cranial nerve under Diagnostic Code 8207.  See 38 C.F.R. § 4.20 (2016).  Under Diagnostic Code 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the nerve.  A 20 percent rating is warranted for incomplete, severe paralysis of the nerve.  A 30 percent rating is warranted for complete paralysis of the nerve.

Under Diagnostic Code 8211, a 10 percent rating is warranted for moderate incomplete paralysis of the 11th cranial nerve (which pertains to functional impairment associated with the sternomastoid and trapezius muscles).  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Veteran filed a claim for increased ratings in April 2009, reporting that his nerve condition had worsened.  

In June 2009, the Veteran underwent VA examination in relation to his claim.  He reported pain in the right face, ear, neck, and shoulder.  Upon examination, the VA examiner noted paresthesias and pain on the right side of the Veteran's face, neck, and shoulder, without evidence of motor or sensory loss.  The VA examiner found no true flare-ups, but noted sensitivity to touch.  The VA examiner opined that there was no significant change in the Veteran's daily activities.

In May 2012, the Veteran underwent VA cervical spine examination.  The VA examiner noted paresthesias, without sensory or motor loss or paralysis on the right side of the face, neck, and trapezius areas.  The Veteran reported flare-ups with cold temperatures, sleeping positions, and moving his head too fast.  Muscle strength and reflex testing were normal, and the VA examiner noted no muscle atrophy.  The VA examiner noted sensation to light touch was decreased in the Veteran's right shoulder area.  As to impact on work, the VA examiner opined that tasks requiring repeated hand movement or right arm strength would be unsafe and problematic.

The May 2012 peripheral nerves VA examination noted peripheral neuropathy involving right cervical and cranial and sympathetic nerves and complex regional pain syndrome.  The VA examiner noted neuropathic pain in the Veteran's right face, ear, and neck, pain elicited by touch, and tingling/burning.  The Veteran reported nightly sweating on the right side of his body, with trouble sleeping on the right side.  The VA examiner noted moderate pain, severe paresthesias/dysesthesias, and moderate numbness in the Veteran's right upper extremity.  Testing showed normal strength and no muscle atrophy.  The VA examiner opined that there was no paralysis in the upper radicular group.  The VA examiner further opined that the Veteran's pain was attributable to his chronic regional pain syndrome.  As to work, the VA examiner noted that the Veteran was assigned to desk work instead of physical labor when he worked for the Post Office.

In a September 2012 addendum, the May 2012 VA examiner explained that the Veteran's current neurological symptoms involve mainly chronic regional pain syndrome.  The VA examiner noted that the Veteran has moderate to severe sensory involvement of his right-sided cervical nerve roots, and involvement of his right-sided 5th and 7th cranial nerves.  The VA examiner explained that these nerves interact to some extent in the Veteran's complex regional pain syndrome type II.  The VA examiner noted that the Veteran did not have paralysis of his right neck, shoulder, or arm to any noticeable degree, but that he gets increased sensory pain if he uses his right arm for prolonged periods.  The VA examiner then opined that the Veteran's complex regional pain syndrome would make work difficult because sustained right arm use would likely cause a flare up of his syndrome.  

The Veteran underwent further VA examination in October 2012.  The VA examiner noted diagnoses of neuralgia of the 5th, 7th, and 11th cranial nerves.  The VA examiner noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness, in the right mid face, lower face, and side of mouth and throat.  The Veteran reported sweating in his right face, neck, and chest at night.  The VA examiner attributed the Veteran's lower face symptoms to his 5th cranial nerve, his mid face and ear symptoms to his 7th cranial nerve, and his neck and shoulder symptoms to his 11th cranial nerve.  Muscle strength testing was normal.  Sensation was decreased in the right mid face and lower face.  The VA examiner opined that the Veteran's 5th, 7th, and 11th cranial nerves showed right moderate incomplete paralysis.  The VA examiner opined that the Veteran's 5th and 6th cervical nerves showed right moderate incomplete paralysis.  The VA examiner noted that there was only sensory damage with intermittent pain and dysesthesias, not motor damage.  The VA examiner also opined that the Veteran's cranial nerve symptomatology had increased somewhat since the original injury.  As to impact on work, the VA examiner noted that the Veteran's condition is disruptive to his sleep and makes it difficult for him to turn his neck in certain positions.  The VA examiner opined that the Veteran could not perform physical labor but could engage in sedentary employment.  

In February 2015, further VA medical opinion was obtained based upon review of the Veteran's file.  The VA opinion provider commented that neck range of motion limitations were not attributable to the Veteran's nerve conditions.  The VA opinion provider also explained that the examinations generally found that the Veteran's nerve deficits were solely sensory in nature, without motor effects, and that this is in accord with medical principles as the Veteran would be unlikely to develop new direct motor effects from the neuropathies over 5 decades after the initial trauma.  The VA examiner also explained that assessing the Veteran's neuropathy as static and sensory only with a new secondary condition of regional pain syndrome is an adequate description of the Veteran's disabilities.

During the December 2015 Board hearing, the Veteran testified that he was unable to sleep on his right side due to tingling in his face and neck.  He also testified that he felt his right arm had weakened.

During the February 2016 VA examination, the VA examiner noted the Veteran's diagnoses of peripheral neuropathy of the cervical and cranial nerves, and chronic regional pain syndrome.  The Veteran reported right facial pain radiating to the right mandible and lateral shoulder.  The Veteran also reported painful dysesthesias with tactile stimulation of the right ear and face which can be accompanied by unilateral sweating.  He reported paresthesias of the right palmar fifth and sixth digits when the shoulder is in end range extension.  The Veteran reported that his symptoms remained consistent since the 2012 VA examination.

The February 2016 VA examiner noted moderate constant pain, severe paresthesias and/or dysesthesias, and mild numbness in the Veteran's right upper extremity.  He also noted the Veteran's reported right facial sweating.  Muscle strength and reflex testing showed normal results.  The VA examiner noted muscle atrophy in the right deltoid and sternocleidomastoid muscles, but did not describe the extent.  Sensory examination showed normal results in the shoulder, forearm, hand, and finger.  The VA examiner opined that the Veteran's cranial and cervical deficits are all sensory in nature and compounded by chronic regional pain syndrome.

The February 2016 VA examiner diagnosed neuropathy in the Veteran's 5th, 7th, and 11th cranial nerves.  The VA examiner noted moderate constant pain in the Veteran's upper face, eye, and/or forehead, mid face, and lower face, and mild constant pain in his side of mouth and throat.  The VA examiner noted moderate intermittent pain in the Veteran's upper face, eye, and/or forehead and mid face, and mild intermittent pain in his lower face and side of mouth and throat.  The VA examiner noted moderate paresthesias and/or dysesthesias in the Veteran's upper face, eye, and/or forehead, and mid face, and mild in his lower face.  There was mild numbness in the Veteran's upper face, eye, and/or forehead, and mid face.  Muscle strength testing was normal, except for right mild incomplete paralysis of the Veteran's 11th cranial nerve.  Sensory examination showed decreased sensation in the right upper face and forehead, mid face, and lower face.  The VA examiner opined that the Veteran's right 5th and 11th cranial nerves had moderate incomplete paralysis, and the remaining nerves were not affected.

As to work, the Veteran reported that he retired from the U.S. Post Office in 1988, and worked in law enforcement, security, and tool and dye manufacturing prior to the post office.  The February 2016 VA examiner opined that the Veteran's peripheral neuropathy impacts his ability to work in that issues with shoulder extension required extensive modification at his last job.

VA treatment records are generally in accord with the examination findings.  See, e.g., November 2014 VA Treatment Record (noting cranial nerves intact, no joint swelling, normal reflexes, sensory intact, normal muscle strength); May 2014 VA Treatment Record (noting report of chronic right arm weakness and grip weakness); May 2014 VA Treatment Record (noting aching, intermittent right neck pain with onset within last month); November 2013 VA Treatment Record (noting report of progressively worse nerve pain); November 2012 VA Treatment Record (noting  report of pain beginning in neck and radiating down right arm); November 2012 VA Treatment Record (noting report that neuropathic pain is tolerable and there is no decline in sensation).

With respect to the extent of the Veteran's disabilities, the Veteran is competent to provide evidence regarding the symptoms he experiences, including as to the level of severity of pain or numbness he perceives in these extremities.  38 C.F.R. § 3.159(a)(2).  The Board acknowledges the Veteran's reports, including his reports that he experienced an increase in symptomatology and that his condition is severe.  The Board finds that the Veteran's reports have been credible.  The Board has considered the Veteran's reports along with findings from the VA examinations and VA treatment records.  

Specifically, the Board notes the medical findings attributing the Veteran's increase in symptomatology to his chronic regional pain syndrome.  The Board notes that the Veteran is separately service-connected for chronic regional pain syndrome, and assigned a 40 percent disability rating based on widespread musculoskeletal pain and tender points that are near constant, with sleep disturbance.  The provisions of 38 C.F.R. § 4.14 and the avoidance of pyramiding was considered by the Board in evaluating the Veteran's claim for increased ratings for his nerve disabilities.

As to the Veteran's 5th and 6th cervical nerve disability, the findings show predominantly sensory involvement.  The June 2009 VA examiner found no evidence of motor or sensory loss.  The May 2012 VA examiner noted sensation to light touch was decreased in the Veteran's right shoulder area, but found no muscle atrophy and muscle strength and reflex testing was normal.  The May 2012 VA examiner noted pain, numbness, and paresthesias/dysesthesias in the Veteran's right upper extremity, but opined that there was no paralysis in the upper radicular group.  While the May 2012 VA examiner noted that the Veteran has moderate to severe sensory involvement of his right-sided cervical nerve roots, he then explained that the Veteran's current neurological symptoms involve mainly chronic regional pain syndrome.  See September 2012 VA Examination Addendum Report.  The February 2015 VA medical opinion provider also attributed new increases in symptomatology to the separately service-connected chronic regional pain syndrome.  The February 2015 VA medical opinion provider described the Veteran's nerve condition as static.  The February 2016 VA examiner opined that the Veteran's cervical deficits were all sensory in nature.  Although the Veteran reports weakness in the right arm, and there was some evidence of muscle atrophy in the February 2016 VA examination, muscle strength testing during that examination and throughout the appeal period was normal.  Viewing the evidence as a whole, the Veteran's disability does not more nearly approximate moderate incomplete paralysis of the upper radicular group.  The symptoms associated with the upper radicular group reflect symptoms productive of no more than mild incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8510. 

As to the Veteran's 5th cranial nerve disability, the evidence as a whole shows moderate incomplete paralysis.  The October 2012 VA examiner noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the lower face, which the VA examiner attributed to the Veteran's 5th cranial nerve.  Sensation was decreased in the lower face, but muscle strength testing was normal.  The October 2012 VA examiner opined that the Veteran's 5th cranial nerve showed right moderate incomplete paralysis.  During the February 2016 VA examination, the Veteran reported that his symptoms remained consistent since the 2012 VA examination and the VA examiner opined that the Veteran's right 5th cranial nerve had moderate incomplete paralysis.  The February 2016 VA examiner elaborated that the Veteran's cranial deficits were all sensory in nature.  Viewing the evidence as a whole, the Veteran's disability does not more nearly approximate severe incomplete paralysis of the 5th cranial nerve.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8205.

As to the Veteran's 11th cranial nerve disability, the evidence as a whole shows moderate incomplete paralysis.  The October 2012 VA examiner noted moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the throat, and opined that the Veteran's 11th cranial nerve showed right moderate incomplete paralysis.  The February 2015 VA addendum noted that the Veteran's nerve deficits were solely sensory in nature, without motor effects.  During the February 2016 VA examination, the Veteran reported pain radiating to the lateral shoulder and reported that his symptoms remained consistent since the 2012 VA examination.  The February 2016 VA examiner noted right mild incomplete paralysis of the Veteran's 11th cranial nerve visible upon muscle strength testing, and opined that the Veteran's right 11th cranial nerve had moderate incomplete paralysis.  The February 2016 VA examiner elaborated that the Veteran's cranial deficits were all sensory in nature.  Viewing the evidence as a whole, the Veteran's disability does not more nearly approximate severe incomplete paralysis of the 11th cranial nerve.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8211.

As to the Veteran's 2nd cervical nerve disability, the original rating decision granting service connection noted sensitivity in the Veteran's right ear when his face was touched.  See November 1951 Rating Decision.  The Veteran was accordingly rated under the criteria for partial paralysis of the 7th cranial nerve.  The October 2012 VA examiner noted moderate intermittent pain and paresthesias and/or dysesthesias, and mild numbness, in the right mid face, along with decreased sensation upon testing.  The October 2012 VA examiner opined that the Veteran's 7th cranial nerve showed right moderate incomplete paralysis.  The February 2015 VA medical opinion provider and the February 2016 VA examiner both noted that the Veteran's nerve deficits were solely sensory in nature.  During the February 2016 VA examination, the Veteran reported painful dysesthesias with tactile stimulation of the right ear and face.  The February 2016 VA examiner noted moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the Veteran's mid face, with decreased sensation in the midface.  However, the February 2016 VA examiner opined that the Veteran's 7th cranial nerve was not affected by paralysis.  The Board notes that the Veteran is separately service-connected for neuralgia of the 7th cranial nerve at 10 percent disabling for moderate incomplete paralysis, in addition to the 10 percent rating for partial paralysis of the 2nd cervical nerve which is rated under the 7th cranial nerve criteria for moderate incomplete paralysis.  The preponderance of the evidence is against a finding that the Veteran's 2nd cervical nerve disability more nearly approximates severe incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8207.  Accordingly, a higher rating for the Veteran's 2nd cervical nerve disability is not warranted.

In sum, the preponderance of the evidence is against granting increases in the disability ratings assigned, for any part of the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8205, 8207, 8211.  The lay and medical evidence as discussed above does not show that the impairment caused by the nerve conditions is productive of disability meeting the next higher disability rating.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's nerve disabilities; however, the Board finds that staged ratings are not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In a November 2013 rating decision, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) because of the Veteran's functional limitations from his service-connected chronic regional pain syndrome and hearing loss.  The Veteran has not expressed disagreement with the effective date of the award.  The Board finds that further consideration of the issue of entitlement to a TDIU is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for higher ratings for his nerve disabilities.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected partial paralysis of the fifth and sixth cervical nerves is denied.

Entitlement to a rating in excess of 10 percent for service-connected partial paralysis of the fifth cranial nerve is denied.

Entitlement to a rating in excess of 10 percent for service-connected partial paralysis of the eleventh cranial nerve is denied.

Entitlement to a rating in excess of 10 percent for service-connected partial paralysis of the second cervical nerve is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


